Citation Nr: 1515243	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded these issues in March and September 2014.

In January 2012, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board remanded these claims most recently in September 2014 after the AOJ failed to comply with the March 2014 remand directive regarding obtaining private treatment records from Dr. L. W.  Specifically, the AOJ was directed to make reasonable efforts to obtain treatment records from Dr. L. W. and document the outcome of this search.  The AOJ sent Dr. L. W. a letter in October 2014 seeking any records in his possession.  This letter was returned as undeliverable in December 2014.  The AOJ did not inform the Veteran of this or seek any additional contact information that the Veteran may have.  

Indeed, in its supplemental statement of the case the AOJ merely noted that attempts had been made to obtain records from Dr. L.W., and that he had yet to respond.  Such falls short of VA's duty to assist in obtaining private treatment records, which essentially states that when private records are identified but not obtained, the RO/AMC should notify the Veteran of the records that were requested, the steps taken to obtain them, that the claim will be rating based on the evidence available, and that if the records are later submitted or obtained the claim may be readjudicated.  38 C.F.R. § 3.159(c)(1); Camp Lejeune Act, Pub. L. No. 112-154, § 505(a), 126 Stat. 1165, 1192.  The Board also finds that the AOJ's actions do not comply with the September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the case must be remanded yet again to inform the Veteran of the returned October 2014 letter and to provide him an opportunity to provide additional contact information for Dr. L. W. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter informing him that the address he provided for Dr. L. W. is no longer valid.  Ask him to provide a new signed release of information (VA Form 21-4142) with any alternative addresses he may have for Dr. L. W.  If he provides alternative contact information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran must be notified of such.  

2.  After completing the above action and any other development deemed necessary, to include an addendum opinion to address any newly associated treatment records, the Veteran's claims for service connection for bilateral hand and leg disabilities should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

